 

 

SEVERANCE AGREEMENT

 

 

THIS AGREEMENT, dated November 7, 2002, is made by and between Wild Oats
Markets, Inc., a Delaware corporation (the "Company"), and Stephen P. Kaczynski
(the "Executive").

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1.    Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.



2.    Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2004; provided,
however, that commencing on January 1, 2003 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than twenty-four (24) months beyond the month in which such Change in
Control occurred.





3.    Company's Covenants Summarized. In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive's covenants
set forth in Section 4 hereof, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Benefits and the other
payments and benefits described herein. Except as provided in Section 10.1
hereof, no Severance Benefits shall be payable under this Agreement unless there
shall have been (or, under the terms of the second sentence of Section 6.1
hereof, there shall be deemed to have been) a termination of the Executive's
employment with the Company following a Change in Control and during the Term.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.





4.    The Executive's Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) a date which is six (6) months from the date of such
Potential Change in Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive's employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive's employment for any reason.





5.    Compensation Other Than Severance Benefits.



5.1    Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive's full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive's full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive's employment is terminated by the
Company for Disability.

5.2    If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive's full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company's compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.

5.3    If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive's normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company's retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.



6.    Severance Benefits.



6.1    Subject to Section 9 below, if the Executive's employment is terminated
following a Change in Control and during the Term, other than (A) by the Company
for Cause, (B) by reason of death or Disability, or (C) by the Executive without
Good Reason, then the Company shall pay the Executive the amounts, and provide
the Executive the benefits, described in this Section 6.1 ("Severance Benefits")
and the payment referred to in Section 6.2, in addition to any payments and
benefits to which the Executive is entitled under Section 5 hereof. For purposes
of this Agreement, the Executive's employment shall be deemed to have been
terminated following a Change in Control by the Company without Cause or by the
Executive with Good Reason, if (i) the Executive's employment is terminated by
the Company without Cause prior to a Change in Control (whether or not a Change
in Control ever occurs) and such termination was at the request or direction of
a Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control (whether or not a Change
in Control ever occurs) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such Person, or (iii) the
Executive's employment is terminated by the Company without Cause or by the
Executive for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (whether or not a Change in Control ever occurs). For
purposes of any determination regarding the applicability of the immediately
preceding sentence, any position taken by the Executive shall be presumed to be
correct unless the Company establishes to the Committee by clear and convincing
evidence that such position is not correct. The Executive shall not be entitled
to receive any Severance Benefits under this Agreement under any circumstances
other than those set forth in this paragraph.

(A)    In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two times the sum of (i) the
Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the average
annual bonus earned by the Executive pursuant to any discretionary annual bonus
or incentive plan maintained by the Company in respect of the two fiscal years
ending immediately prior to the fiscal year in which occurs the Date of
Termination or, if the Executive has not been eligible for at least two annual
bonuses as of the Date of Termination, the bonus earned by the Executive in
respect of the fiscal year immediately prior to the fiscal year in which occurs
the Date of Termination.

(B)    For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater cost to the Executive than the cost to the Executive immediately
prior to such date or occurrence; provided, however, that, unless the Executive
consents to a different method (after taking into account the effect of such
method on the calculation of "parachute payments" pursuant to Section 6.2
hereof), such health insurance benefits shall be provided through a third-party
insurer. Benefits otherwise receivable by the Executive pursuant to this Section
6.1(B) shall be reduced to the extent benefits of the same type are received by
or made available to the Executive during the twenty-four (24) month period
following the Executive's termination of employment (and any such benefits
received by or made available to the Executive shall be reported to the Company
by the Executive); provided, however, that the Company shall reimburse the
Executive for the excess, if any, of the cost of such benefits to the Executive
over such cost immediately prior to the Date of Termination or, if more
favorable to the Executive, the first occurrence of an event or circumstance
constituting Good Reason.

(C)    Notwithstanding any provision of any annual or long-term incentive plan
to the contrary, the Company shall pay to the Executive a lump sum amount, in
cash, equal to the sum of (i) any unpaid incentive compensation which has been
allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) a pro rata portion to
the Date of Termination of the aggregate value of all contingent incentive
compensation awards to the Executive for all then uncompleted periods under any
such plan, calculated as to each such award by multiplying the award that the
Executive would have earned on the last day of the performance award period,
assuming the achievement, at the target level of the individual and corporate
performance goals established with respect to such award, if the Company's
incentive compensation plan has such a concept, or, if not, at a level
commensurate with the Executive's position at the Company and the incentive
compensation awards paid to similarly situated executives of the Company, by the
fraction obtained by dividing the number of full months and any fractional
portion of a month during such performance award period through the Date of
Termination by the total number of months contained in such performance award
period.

(D)    In addition to the benefits to which the Executive is entitled under each
DC Pension Plan, the Company shall pay the Executive a lump sum amount, in cash,
equal to the sum of (i) the amount that would have been contributed thereto by
the Company on the Executive's behalf during the two years immediately following
the Date of Termination, determined (x) as if the Executive made the maximum
permissible contributions thereto during such period, (y) as if the Executive
earned compensation during such period at a rate equal to the Executive's
compensation (as defined in the DC Pension Plan) during the twelve (12) months
immediately preceding the Date of Termination or, if higher, during the twelve
months immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (z) without regard to any amendment to the DC
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder, and (ii) the excess, if any, of (x) the Executive's
account balance under the DC Pension Plan as of the Date of Termination over (y)
the portion of such account balance that is nonforfeitable under the terms of
the DC Pension Plan.

(E)    Each option to acquire common stock of the Company granted under a
Company incentive plan or other arrangement that is held by the Executive on the
Date of Termination shall, as of such date, vest and become immediately
exercisable in full.

6.2    (A)    Subject to Section 9 below, whether or not the Executive becomes
entitled to the Severance Benefits, if any of the payments or benefits received
or to be received by the Executive in connection with a Change in Control or the
Executive's termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the "Total Payments") will be
subject to the Excise Tax, the Company shall pay to the Executive an additional
amount (the "Gross-Up Payment") such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments.

(B)    For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company's
independent auditor (the "Auditor"), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all "excess parachute payments" within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive's residence on the Date of Termination (or if there is
no Date of Termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6.2), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

(C)    In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
the Executive's taxable income and wages for purposes of federal, state and
local income and employment taxes. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within five (5) business days following the time that the amount of such
excess is finally determined. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

6.3    The payments provided in subsections (A), (C) and (D) of Section 6.1
hereof and in Section 6.2 hereof shall be made not later than the fifth day
following the Date of Termination (or if there is no Date of Termination, then
the date on which the Gross-Up Payment is calculated for purposes of Section 6.2
hereof); provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Executive or, in the
case of payments under Section 6.2 hereof, in accordance with Section 6.2
hereof, of the minimum amount of such payments to which the Executive is clearly
entitled and shall pay the remainder of such payments (together with interest on
the unpaid remainder (or on all such payments to the extent the Company fails to
make such payments when due) at 120% of the rate provided in section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the thirtieth (30th) day after the Date of Termination.
In the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such amount shall be repaid by the
Executive to the Company no later than the fifth (5th) business day after demand
by the Company. At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

6.4    The Company also shall pay to the Executive fifty percent (50%) all legal
fees and expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive's employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive's written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require. Within five (5) business days following the final resolution and any
such dispute, attempted enforcement or tax proceeding, either (i) the Company
shall pay to the Executive the remaining fifty percent (50%) of such fees and
expenses not previously paid to the Executive, if the Executive prevails on at
least one material issue in such dispute, attempted enforcement or tax
proceeding or (ii) the Executive shall repay to the Company the fifty percent
(50%) of such fees and expenses previously paid to the Executive, if the
Executive does not prevail on at least one material issue in such dispute,
attempted enforcement or tax proceeding.



7.    Termination Procedures and Compensation During Dispute.





7.1    Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.





7.2    Date of Termination. "Date of Termination," with respect to any purported
termination of the Executive's employment after a Change in Control and during
the Term, shall mean (i) if the Executive's employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive's duties during such thirty (30) day period), and (ii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).





7.3    Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 7.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.





7.4    Compensation During Dispute. If a purported termination occurs following
a Change in Control and during the Term and the Date of Termination is extended
in accordance with Section 7.3 hereof, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.





8.    No Mitigation. The Company agrees that, if the Executive's employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof.
Further, except as specifically provided in Section 6.1(B) hereof, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.





9.    Restrictive Covenants



The Executive agrees that restrictions on his activities during and after his
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company and its Subsidiaries, and that the
agreed restrictions set forth below will not deprive the Executive of the
ability to earn a livelihood:

(A)    While the Executive is in the employment of the Company and, if the
Executive is entitled to benefits under Section 6.1 hereof upon termination of
employment, for a period of twenty-four (24) months after such termination of
employment (the "Non-Competition Period"), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the business of the Company or any of its
Subsidiaries within a twenty (20) mile radius of any location where the Company
operates a retail store at the date of termination of employment, or at which
the Company has entered into a letter of intent or similar commitment for or
entered into obligations relating to the opening of a retail store to be opened
within the period of this covenant. Specifically, but without limiting the
foregoing, the Executive agrees not to engage in any manner in any activity that
is directly or indirectly competitive with the business of the Company or any of
its Subsidiaries as conducted or which has been proposed by management within
six months prior to termination of the Executive's employment. Restricted
activity also includes without limitation accepting employment or a consulting
position with any person who is, or at any time within twelve (12) months prior
to termination of the Executive's employment has been, a licensee of the Company
or any of its Subsidiaries. For the purposes of this Section 9, the business of
the Company and its Subsidiaries shall mean retail operations for the sale of
natural and organic foods, including groceries, meat, seafood, dairy and frozen
products and produce, as well as natural vitamins, supplements, homeopathic
remedies and body care products.

(B)    The Executive agrees that during the Non-Competition Period or in
connection with any termination of employment pursuant to which the Executive is
entitled to benefits under Section 6.1, the Executive will not, either directly
or through any agent or employee, Solicit any employee of the Company or any of
its Subsidiaries to terminate his or her relationship with the Company or any of
its Subsidiaries or to apply for or accept employment with any enterprise
competitive with the business of the Company, or Solicit any customer, supplier,
licensee or vendor of the Company or any of its Subsidiaries to terminate or
materially modify its relationship with them, or, in the case of a customer, to
conduct with any person any business or activity which such customer conducts or
could conduct with the Company or any of its Subsidiaries.

(C)    The Executive and the Company further agree that following any
termination of the Executive's employment pursuant to which the Executive is
entitled to benefits under Section 6.1, (i) the Executive shall not make
statements or representations, otherwise communicate, directly or indirectly, in
writing, orally, or otherwise, or take any action which may, directly, or
indirectly, disparage or be damaging to the Company or any if its Subsidiaries
or affiliates or their respective former or current officers, directors,
employees, advisors, businesses or reputations, (ii) the Company shall instruct
its Board members and senior management to not make statements or
representations, otherwise communicate, directly, or indirectly, in writing,
orally or otherwise, or take any action which may, directly, or indirectly,
disparage or be damaging to the Executive or his reputation. The Executive and
the Company further agree that, in the event the Executive's employment with the
Company is terminated other than by the Company for Cause or as a result of the
Executive's death, the Executive and the Company shall refer to the Executive's
departure as a "resignation" in any press release or other external announcement
or communication concerning the Executive's departure from the Company. Nothing
in this paragraph is intended to undermine any obligations the Executive or the
Company may have to comply with applicable law, or prohibit the Executive or the
Company from providing truthful testimony or information pursuant to subpoena,
court order, discovery demand or similar legal process, or truthfully responding
to lawful inquiries by any governmental or regulatory entity.

(D)    The provisions of this Section 9 shall not be deemed to preclude the
Executive from employment or engagement during the Non-Competition Period
following termination of employment hereunder (i) in a business engaged in
retail sales, provided such employment or engagement does not otherwise violate
the provisions of this Section 9, or (ii) by a corporation, some of the
activities of which are competitive with the business of the Company, if the
Executive's activities do not relate to such competitive business, and nothing
contained in this Section 9 shall be deemed to prohibit the Executive, during
the Non-Competition Period following termination of employment hereunder, from
acquiring or holding, solely as an investment, publicly traded securities of any
competitor corporation so long as such securities do not, in the aggregate,
constitute more than 3% of the outstanding voting securities of such
corporation.

(E)    The Executive acknowledges that the Company and its Subsidiaries
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Subsidiaries and that the
Executive may learn of Confidential Information during the course of his
employment under this Agreement. The Executive will comply with the policies and
procedures of the Company and its Subsidiaries for protecting Confidential
Information and shall never disclose to any person (except as required by
applicable law or legal process or for the proper performance of his duties and
responsibilities to the Company and its Subsidiaries, or in connection with any
litigation between the Company and the Executive (provided that the Company
shall be afforded a reasonable opportunity in each case to obtain a protective
order)), or use for his own benefit or gain, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Subsidiaries. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination. All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Subsidiaries and any copies, in whole or in
part, thereof (the "Documents"), whether or not prepared by the Executive, shall
be the sole and exclusive property of the Company and its Subsidiaries. The
Executive shall safeguard all Documents and shall surrender to the Company at
the time his employment terminates, or at such earlier time or times as the
Board or its designee may specify, all Documents then in the Executive's
possession or control.

(F)    Without limiting the foregoing, it is understood that the Company shall
not be obligated to make any of the payments or to provide for any of the
benefits specified in Sections 6.1 and 6.2 hereof, and shall be entitled to
recoup the pro rata portion of any such payments and of the value of any such
benefits previously provided to the Executive in the event of a material breach
by the Executive of the provisions of this Section 9 (such pro ration to be
determined as a fraction, the numerator of which is the number of days from such
breach to the second anniversary of the date on which the Executive terminates
employment and the denominator of which is 730), which breach continues without
having been cured within 15 days after written notice to the Executive
specifying the breach in reasonable detail.

(G)    The Executive and the Company agree that in the event the Executive seeks
a reference from the Company in connection with any future or prospective
employment, the Company's response to any such reference inquiry shall be
limited to and consistent with the following: start and end dates of employment,
position(s) held and last salary.

For purposes of this Section 9, the following definitions shall apply:

(I)    "Confidential Information" means any and all information of the Company
and its Subsidiaries that is not generally known by others with whom they
compete or do business, or with whom they plan to compete or do business and any
and all information not readily available to the public, which, if disclosed by
the Company or its Subsidiaries could reasonably be of benefit to such person or
business in competing with or doing business with the Company. Confidential
Information includes without limitation such information relating to (1) the
development, research, testing, manufacturing, store operational processes,
marketing and financial activities, including costs, profits and sales, of the
Company and its Subsidiaries, (2) the Products and all formulas therefor, (3)
the costs, sources of supply, financial performance and strategic plans of the
Company and its Subsidiaries, (4) the identity and special needs of the
customers and suppliers of the Company and its Subsidiaries and (5) the people
and organizations with whom the Company and its Subsidiaries have business
relationships and those relationships. Confidential Information also includes
comparable information that the Company or any of its Subsidiaries have received
belonging to others or which was received by the Company or any of its
Subsidiaries with an agreement by the Company that it would not be disclosed.
Confidential Information does not include information which (i) is or becomes
available to the public generally (other than as a result of a disclosure by the
Executive), (ii) was within the Executive's possession prior to the date hereof
or prior to its being furnished to the Executive by or on behalf of the Company,
provided that the source of such information was not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other party with respect to such
information, (iii) becomes available to the Executive on a non-confidential
basis from a source other than the Company, provided that such source is not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information, or (iv) was independently developed the Executive
without reference to the Confidential Information.

(II)    "Products" mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided to
third parties or planned by the Company or any of its Subsidiaries, during the
Executive's service; as used herein, "planned" refers to a Product or service
which the Company has decided to introduce within six months from the date as of
which such term is applied.

(III)    "Subsidiary" means any corporation or other business organization of
which the securities having a majority of the normal voting power in electing
the board of directors or similar governing body of such entity are, at the time
of determination, owned by the Company directly or indirectly through one or
more Subsidiaries.

(IV)    "Solicit" means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, with respect to any action.



10.    Successors; Binding Agreement.



10.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

10.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.



11.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

> > To the Company:
> > 
> > Wild Oats Markets, Inc
> > 
> > 3375 Mitchell Lane
> > 
> > Boulder, CO 80301
> > 
> > Attention: Chief Executive Officer
> > 
> > With a copy to: General Counsel



12.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede the agreement dated as of April 24, 2001
between the Company and the Executive (as modified by the Assignment and
Assumption of Employment Agreement effective June 29, 2002) only with respect to
provisions contained therein the subject matter of which is the termination of
the Executive's employment with the Company on or following a Change in Control,
either by the Company other than for Cause or by the Executive for Good Reason.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Colorado. All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Sections 6, 7 and 9 hereof)
shall survive such expiration.





13.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.





14.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.





15.    Settlement of Disputes; Arbitration. 15.1 All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the
Committee and shall be in writing. Any denial by the Committee of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Committee shall afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
shall further allow the Executive to appeal to the Committee a decision of the
Committee within sixty (60) days after notification by the Committee that the
Executive's claim has been denied.



15.2 Any further dispute or controversy arising under or in connection with this
Agreement may, at the Executive's option, be settled by arbitration in Boulder,
Colorado in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply. If the Executive chooses to settle any dispute or
controversy by arbitration, judgment may be entered on the arbitrator's award in
any court having jurisdiction. Notwithstanding any provision of this Agreement
to the contrary, the Executive shall be entitled to seek specific performance of
the Executive's right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

15.3 The Executive acknowledges that he has carefully read and considered all
the terms and conditions of this Agreement, including the restraints imposed
upon him pursuant to Section 9 hereof. The Executive agrees that said restraints
are necessary for the reasonable and proper protection of the Company and its
Subsidiaries and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The Executive
further acknowledges that, were he to breach any of the covenants contained in
Section 9 hereof, the damage to the Company would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, and notwithstanding any provision of this Agreement to the contrary,
shall be entitled to seek preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond. The parties further agree that, in the event that
any provisions of Section 9 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.



16.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
> >  A. "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
> >     under Section 12 of the Exchange Act.
> >  B. "Auditor" shall have the meaning set forth in Section 6.2 hereof.
> >  C. "Base Amount" shall have the meaning set forth in section 280G(b)(3) of
> >     the Code.
> >  D. "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
> >     the Exchange Act.
> >  E. "Board" shall mean the Board of Directors of the Company.
> >  F. "Cause" for termination by the Company of the Executive's employment
> >     shall mean (i) the willful and continued failure by the Executive to
> >     substantially perform the Executive's duties with the Company (other
> >     than any such failure resulting from the Executive's incapacity due to
> >     physical or mental illness or any such actual or anticipated failure
> >     after the issuance of a Notice of Termination for Good Reason by the
> >     Executive pursuant to Section 7.1 hereof) that has not been cured within
> >     30 days after a written demand for substantial performance is delivered
> >     to the Executive by the Board, which demand specifically identifies the
> >     manner in which the Board believes that the Executive has not
> >     substantially performed the Executive's duties, or (ii) the willful
> >     engaging by the Executive in conduct which is demonstrably and
> >     materially injurious to the Company or its subsidiaries, monetarily or
> >     otherwise. For purposes of clauses (i) and (ii) of this definition, (x)
> >     no act, or failure to act, on the Executive's part shall be deemed
> >     "willful" unless done, or omitted to be done, by the Executive not in
> >     good faith and without reasonable belief that the Executive's act, or
> >     failure to act, was in the best interest of the Company and (y) in the
> >     event of a dispute concerning the application of this provision, no
> >     claim by the Company that Cause exists shall be given effect unless the
> >     Company establishes to the Committee by clear and convincing evidence
> >     that Cause exists.
> >  G. A "Change in Control" shall be deemed to have occurred if the event set
> >     forth in any one of the following paragraphs shall have occurred:
> >      I.   any Person is or becomes the Beneficial Owner, directly or
> >           indirectly, of securities of the Company (not including in the
> >           securities beneficially owned by such Person any securities
> >           acquired directly from the Company or its Affiliates) representing
> >           31% or more of the combined voting power of the Company's then
> >           outstanding securities, excluding any Person who becomes such a
> >           Beneficial Owner in connection with a Non-Control Merger (as
> >           defined in paragraph (III) below); or
> >      II.  the following individuals cease for any reason to constitute a
> >           majority of the number of directors then serving: individuals who,
> >           on the date hereof, constitute the Board and any new director
> >           (other than a director whose initial assumption of office is in
> >           connection with an actual or threatened election contest,
> >           including but not limited to a consent solicitation, relating to
> >           the election of directors of the Company) whose appointment or
> >           election by the Board or nomination for election by the Company's
> >           stockholders was approved or recommended by a vote of at least
> >           two-thirds (2/3) of the directors then still in office who either
> >           were directors on the date hereof or whose appointment, election
> >           or nomination for election was previously so approved or
> >           recommended; or;
> >      III. there is consummated a merger or consolidation of the Company or
> >           any direct or indirect subsidiary of the Company with any other
> >           corporation, other than a merger or consolidation (a "Non-Control
> >           Merger") immediately following which the individuals who comprise
> >           the Board immediately prior thereto constitute at least a majority
> >           of the board of directors of the Company, the entity surviving
> >           such merger or consolidation or any parent thereof; or
> >      IV.  the stockholders of the Company approve a plan of complete
> >           liquidation or dissolution of the Company or there is consummated
> >           an agreement for the sale or disposition by the Company of all or
> >           substantially all of the Company's assets, other than a sale or
> >           disposition by the Company of all or substantially all of the
> >           Company's assets immediately following which the individuals who
> >           comprise the Board immediately prior thereto constitute at least a
> >           majority of the board of directors of the entity to which such
> >           assets are sold or disposed or any parent thereof.
> > 
> >     Notwithstanding the foregoing, a "Change in Control" shall not be deemed
> >     to have occurred by virtue of the consummation of any transaction or
> >     series of integrated transactions immediately following which the record
> >     holders of the common stock of the Company immediately prior to such
> >     transaction or series of transactions continue to have substantially the
> >     same proportionate ownership in an entity which owns all or
> >     substantially all of the assets of the Company immediately following
> >     such transaction or series of transactions.
> > 
> >  H. "Code" shall mean the Internal Revenue Code of 1986, as amended from
> >     time to time.
> >  I. "Committee" shall mean (i) the individuals (not fewer than three in
> >     number) who, on the date six months before a Change in Control,
> >     constitute the Compensation Committee of the Board, plus (ii) in the
> >     event that fewer than three individuals are available from the group
> >     specified in clause (i) above for any reason, such individuals as may be
> >     appointed by the individual or individuals so available (including for
> >     this purpose any individual or individuals previously so appointed under
> >     this clause (ii)).
> >  J. "Company" shall mean Wild Oats Markets, Inc., a Delaware corporation
> >     and, except in determining under Section 15(G) hereof whether or not any
> >     Change in Control of the Company has occurred, shall include any
> >     successor to its business and/or assets which assumes and agrees to
> >     perform this Agreement by operation of law, or otherwise.
> >  K. "DC Pension Plan" shall mean any tax-qualified, supplemental or excess
> >     defined contribution plan maintained by the Company and any other
> >     defined contribution plan or agreement entered into between the
> >     Executive and the Company.
> >  L. "Date of Termination" shall have the meaning set forth in Section 7.2
> >     hereof.
> >  M. "Disability" shall be deemed the reason for the termination by the
> >     Company of the Executive's employment, if, as a result of the
> >     Executive's incapacity due to physical or mental illness, the Executive
> >     shall have been absent from the full-time performance of the Executive's
> >     duties with the Company for a period of six (6) consecutive months, the
> >     Company shall have given the Executive a Notice of Termination for
> >     Disability, and, within thirty (30) days after such Notice of
> >     Termination is given, the Executive shall not have returned to the
> >     full-time performance of the Executive's duties.
> >  N. "Exchange Act" shall mean the Securities Exchange Act of 1934, as
> >     amended from time to time.
> >  O. "Excise Tax" shall mean any excise tax imposed under section 4999 of the
> >     Code.
> >  P. "Executive" shall mean the individual named in the first paragraph of
> >     this Agreement.
> >  Q. "Good Reason" for termination by the Executive of the Executive's
> >     employment shall mean the occurrence (without the Executive's express
> >     written consent) after any Change in Control, or prior to a Change in
> >     Control under the circumstances described in clauses (ii) and (iii) of
> >     the second sentence of Section 6.1 hereof (treating all references in
> >     paragraphs (I) through (VII) below to a "Change in Control" as
> >     references to a "Potential Change in Control"), of any one of the
> >     following acts by the Company, or failures by the Company to act,
> >     unless, (x) in the case of any act or failure to act described in
> >     paragraph (I), (V), (VI) or (VII) below, such act or failure to act is
> >     corrected prior to the Date of Termination specified in the Notice of
> >     Termination given in respect thereof or (y) in the case of first act or
> >     failure to act following a Change in Control and described in paragraph
> >     (IV) below, such act or failure to act is corrected prior to the Date of
> >     Termination specified in the Notice of Termination given in respect
> >     thereof:
> >      I.   the assignment to the Executive of any duties materially and
> >           adversely inconsistent with the Executive's status as a senior
> >           executive officer of the Company or a substantial adverse
> >           alteration in the nature or status of the Executive's
> >           responsibilities from those in effect immediately prior to the
> >           Change in Control;
> >      II.  a reduction by the Company in the Executive's annual base salary
> >           as in effect on the date hereof or as the same may be increased
> >           from time to time;
> >      III. the relocation of the Executive's principal place of employment to
> >           a location more than 25 miles from the Executive's principal place
> >           of employment immediately prior to the Change in Control or the
> >           Company's requiring the Executive to be based anywhere other than
> >           such principal place of employment (or permitted relocation
> >           thereof) except for required travel on the Company's business to
> >           an extent substantially consistent with the Executive's present
> >           business travel obligations;
> >      IV.  the failure by the Company to pay to the Executive any portion of
> >           the Executive's current compensation or to pay to the Executive
> >           any portion of an installment of deferred compensation under any
> >           deferred compensation program of the Company, within seven (7)
> >           days of the date such compensation is due;
> >      V.   the failure by the Company to continue in effect any compensation
> >           plan in which the Executive participates immediately prior to the
> >           Change in Control which is material to the Executive's total
> >           compensation, unless an equitable arrangement (embodied in an
> >           ongoing substitute or alternative plan) has been made with respect
> >           to such plan, or the failure by the Company to continue the
> >           Executive's participation therein (or in such substitute or
> >           alternative plan) on a basis not materially less favorable, both
> >           in terms of the amount or timing of payment of benefits provided
> >           and the level of the Executive's participation relative to other
> >           participants, as existed immediately prior to the Change in
> >           Control;
> >      VI.  the failure by the Company to continue to provide the Executive
> >           with benefits substantially similar to those enjoyed by the
> >           Executive under any of the Company's pension, savings, life
> >           insurance, medical, health and accident, or disability plans in
> >           which the Executive was participating immediately prior to the
> >           Change in Control, the taking of any other action by the Company
> >           which would directly or indirectly materially reduce any of such
> >           benefits or deprive the Executive of any material fringe benefit
> >           enjoyed by the Executive at the time of the Change in Control, or
> >           the failure by the Company to provide the Executive with the
> >           number of paid vacation days to which the Executive is entitled on
> >           the basis of years of service with the Company in accordance with
> >           the Company's normal vacation policy in effect at the time of the
> >           Change in Control; or
> >      VII. any purported termination of the Executive's employment which is
> >           not effected pursuant to a Notice of Termination satisfying the
> >           requirements of Section 7.1 hereof; for purposes of this
> >           Agreement, no such purported termination shall be effective.
> > 
> >     The Executive's right to terminate the Executive's employment for Good
> >     Reason shall not be affected by the Executive's incapacity due to
> >     physical or mental illness. The Executive's continued employment shall
> >     not constitute consent to, or a waiver of rights with respect to, any
> >     act or failure to act constituting Good Reason hereunder.
> > 
> >     For purposes of any determination regarding the existence of Good
> >     Reason, any claim by the Executive that Good Reason exists shall be
> >     presumed to be correct unless the Company establishes to the Committee
> >     by clear and convincing evidence that Good Reason does not exist.
> > 
> >     "Gross-Up Payment" shall have the meaning set forth in Section 6.2
> >     hereof.
> > 
> >  R. "Notice of Termination" shall have the meaning set forth in Section 7.1
> >     hereof.
> >  S. "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
> >     Act, as modified and used in Sections 13(d) and 14(d) thereof, except
> >     that such term shall not include (i) the Company or any of its
> >     subsidiaries, (ii) a trustee or other fiduciary holding securities under
> >     an employee benefit plan of the Company or any of its Affiliates, (iii)
> >     an underwriter temporarily holding securities pursuant to an offering of
> >     such securities, or (iv) a corporation owned, directly or indirectly, by
> >     the stockholders of the Company in substantially the same proportions as
> >     their ownership of stock of the Company.
> >  T. "Potential Change in Control" shall be deemed to have occurred if the
> >     event set forth in any one of the following paragraphs shall have
> >     occurred:
> >      I.   the Company enters into an agreement, the consummation of which
> >           would result in the occurrence of a Change in Control;
> >      II.  the Company or any Person publicly announces an intention to take
> >           or to consider taking actions which, if consummated, would
> >           constitute a Change in Control;
> >      III. any Person becomes the Beneficial Owner, directly or indirectly,
> >           of securities of the Company representing 15% or more of either
> >           the then outstanding shares of common stock of the Company or the
> >           combined voting power of the Company's then outstanding securities
> >           (not including in the securities beneficially owned by such Person
> >           any securities acquired directly from the Company or its
> >           affiliates); or
> >      IV.  the Board adopts a resolution to the effect that, for purposes of
> >           this Agreement, a Potential Change in Control has occurred.
> > 
> >  U. "Retirement" shall be deemed the reason for the termination by the
> >     Executive of the Executive's employment if such employment is terminated
> >     in accordance with the Company's retirement policy, including early
> >     retirement, generally applicable to its salaried employees.
> >  V. "Severance Benefits" shall have the meaning set forth in Section 6.1
> >     hereof.
> >  W. "Tax Counsel" shall have the meaning set forth in Section 6.2 hereof.
> >  X. "Term" shall mean the period of time described in Section 2 hereof
> >     (including any extension, continuation or termination described
> >     therein).
> >  Y. "Total Payments" shall mean those payments so described in Section 6.2
> >     hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

> > > > > > > > > > Wild Oats Markets, Inc.
> > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > 
> > > > > > > > > > By: /s/ Perry D. Odak
> > > > > > > > > > 
> > > > > > > > > > Name: Perry D. Odak
> > > > > > > > > > 
> > > > > > > > > > Title: President
> > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > 
> > > > > > > > > > /s/ Stephen P. Kaczynski
> > > > > > > > > > 
> > > > > > > > > > Stephen P. Kaczynski
> > > > > > > > > > 
> > > > > > > > > > Address:
> > > > > > > > > > 
> > > > > > > > > > 377 Lodgewood Lane
> > > > > > > > > > 
> > > > > > > > > > Lafayette, CO 80026